
	

113 HR 5167 : To direct the Secretary of the Interior to convey certain Federal property located in the National Petroleum Reserve in Alaska to the Olgoonik Corporation, an Alaska Native Corporation established under the Alaska Native Claims Settlement Act.
U.S. House of Representatives
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5167
		IN THE SENATE OF THE UNITED STATES
		November 17, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To direct the Secretary of the Interior to convey certain Federal property located in the National
			 Petroleum Reserve in Alaska to the Olgoonik Corporation, an Alaska Native
			 Corporation established under the Alaska Native Claims Settlement Act.
	
	
		1.Conveyance Federal property located in the National Petroleum Reserve in Alaska
			(a)In generalNot later than 180 days after the date of the enactment of this Act and after completion of the
			 appraisal described in this section, the Secretary of the Interior shall
			 convey to the Corporation by quitclaim deed for the consideration
			 described in subsection (c), all right, title, and interest of the United
			 States in and to a parcel of real property described in subsection (b).
			(b)Legal description of propertyThe parcel to be conveyed under subsection (a) consists of approximately 1,518 acres and
			 improvements comprising a former Distant Early Warning Line site in the
			 National Petroleum Reserve in Alaska near Wainwright, Alaska, and
			 described as United States Survey Number 5252 located within the Umiat
			 Meridian in—
				(1)Sections 3 and 4 within Township 14 North, Range 31 West;
				(2)Sections 17, 18, 20, 21, 26, 27, 28, 33, 34, and 35 within Township 15 North, Range 31 West; and
				(3)Section 13 within Township 15 North; Range 32.
				(c)Terms and conditions
				(1)Consideration
					(A)In generalAs consideration for the conveyance of the property under subsection (a), the Corporation shall pay
			 to the Secretary an amount not less than the fair market value of the
			 conveyed property, to be determined as provided in subparagraph (B).
					(B)AppraisalThe fair market value of the property to be conveyed under subsection (a) shall be determined based
			 on an appraisal that—
						(i)is conducted by a licensed, independent appraiser that is approved by the Secretary and the
			 Corporation;
						(ii)is based on the highest and best use of the property;
						(iii)is approved by the Secretary; and
						(iv)is paid for by the Corporation.
						(2)Pre-conveyance entryThe Secretary, on terms and conditions the Secretary determines to be appropriate, may authorize
			 the Corporation to enter the property at no charge for pre-construction
			 and construction activities.
				(3)Additional terms and conditionsThe Secretary may require additional terms and conditions in connection with the conveyance under
			 subsection (a) as the Secretary considers appropriate to protect the
			 interests of the United States.
				(d)ExemptionSection 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) shall not apply to
			 any conveyance of property under this section.
			(e)Corporation definedIn this section, the term Corporation means the Olgoonik Corporation, an Alaska Native Corporation established under the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.).
			
	Passed the House of Representatives November 13, 2014.Karen L. Haas,Clerk
